




Exhibit 10.2


EXECUTION COPY


AMENDMENT NO. 1 TO AMENDED AND RESTATED FINANCING AGREEMENT
and
AMENDMENT NO. 1 TO AMENDED AND RESTATED PARENT GUARANTY


AMENDMENT NO. 1 TO AMENDED AND RESTATED FINANCING AGREEMENT and AMENDMENT NO.1
TO AMENDED AND RESTATED PARENT GUARANTY (this "Amendment"), dated as of June 23,
2014, by and among Lion Oil Company, an Arkansas corporation (the "Borrower"),
each subsidiary of the Borrower listed as a "Guarantor" on the signature pages
hereto (each a "Guarantor" and collectively, the "Guarantors"), Bank Hapoalim
B.M. ("Hapoalim"), Israel Discount Bank of New York ("IDB"; together with
Hapoalim, in their respective capacities as lenders under the Financing
Agreement referred to below, the "Existing Lenders"), Fifth Third Bank ("Fifth
Third"; together with the Existing Lenders, each a "Lender" and collectively,
the "Lenders"), and Hapoalim, in its capacity as collateral agent for the
Lenders (in such capacity, the "Collateral Agent").
The Borrower, the Guarantors, the Existing Lenders and the Collateral Agent have
previously entered into the Amended and Restated Financing Agreement dated as of
December 18, 2013 (as amended, restated or otherwise modified prior to the date
hereof, the "Financing Agreement"), pursuant to which the Existing Lenders have
made certain loans and financial accommodations available to the Borrower. Delek
US Holdings, Inc., a Delaware corporation, the Existing Lenders and the
Collateral Agent have previously entered into the Amended and Restated Parent
Guaranty, dated as of December 18, 2013 (as amended, restated or otherwise
modified prior to the date hereof, the "Parent Guaranty"). The Borrower has
requested that Fifth Third become a Lender under the Financing Agreement and
make an additional term loan to the Borrower pursuant to the Incremental Loan
provisions of the Financing Agreement in the principal amount of $20,000,000,
and Fifth Third has agreed to make such additional term loan, subject to the
terms and conditions set forth herein. The Existing Lenders are willing to enter
into this Amendment and to facilitate the making of the Incremental Loan by
Fifth Third Bank in the principal amount of $20,000,000 even though the
Incremental Loan will be funded more than 90 days after the Effective Date,
subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Definitions. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Financing Agreement.
2.    Amendment to Preamble to the Financing Agreement. The preamble to the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:
"Amended and Restated Financing Agreement, dated as of December 18, 2013, by and
among Lion Oil Company, an Arkansas corporation (the "Borrower"), each
subsidiary of the Borrower listed as a "Guarantor" on the signature pages hereto
(each a "Guarantor" and collectively, the "Guarantors"), Bank Hapoalim B.M.
("Hapoalim"), Israel Discount Bank of New York ("IDB"; together with Hapoalim,
each other lender from time to time party hereto, and each of their respective
permitted successors and assigns, each a "Lender" and




--------------------------------------------------------------------------------



collectively, the "Lenders"), and Bank Hapoalim B.M., in its capacity as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the "Collateral Agent")."
3.    New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions in appropriate alphabetical order:
""Amendment No. 1" means Amendment No. 1 to Amended and Restated Financing
Agreement and Amendment No. 1 to Amended and Restated Parent Guaranty, dated as
of June 23, 2014, by and among the Collateral Agent, the Lenders, and the Loan
Parties."
""Amendment No. 1 Effective Date" means the "Amendment Effective Date" as
defined in Amendment No. 1."
""Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute."
""Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal."
""Fifth Third" means Fifth Third Bank."
""Guaranties" means (a) each Subsidiary Guaranty, and (b) the Parent Guaranty."
""Qualified ECP Guarantor" means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an "eligible
contract participant" under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an "eligible
contract participant" at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act."
""Swap Obligation" means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act."
4.    Change to Definition of "Obligation". Section 1.01 of the Financing
Agreement is hereby amended by inserting in the second sentence of the
definition of "Obligations", immediately before the



2



--------------------------------------------------------------------------------



period at the end of the definition, the following: "; provided that Excluded
Swap Obligations shall not be "Obligations" of any Guarantor that is not a
Qualified ECP Guarantor."
5.    Amendment to Section 2.01. Section 2.01 of the Financing Agreement is
hereby amended and restated in its entirety to read as follows:
"Section 2.01    Commitments and Loans.
(a)    Each Existing Lender that had a Term Loan Commitment to make a portion of
the Term Loan on the Original Effective Date made its portion of such initial
Term Loan to the Borrower on the Original Effective Date, which initial Term
Loan was, in the aggregate for all Lenders on the Original Effective Date, in
the original aggregate principal amount of $100,000,000. Each Lender that had a
Term Loan Commitment to make a portion of the additional Term Loan on the
Effective Date made its portion of such additional Term Loan to the Borrower on
the Effective Date, which additional Term Loan was, in the aggregate for all
Lenders on the Effective Date, in the original aggregate principal amount of
$36,723,669.83. The amount of each such Loan held by each Lender on the
Effective Date, the portion of the Term Loan each Lender purchased from BLUSA on
the Effective Date, and each Lender's additional Term Loan Commitment was set
forth in further detail on Schedule 1.01(A), as in effect on the Effective Date.
The Borrower hereby acknowledges, confirms and agrees that, as of the Amendment
No. 1 Effective Date, the outstanding Term Loan and all other Obligations,
together with interest accrued and accruing thereon, all fees, costs and
expenses and other charges now or hereafter payable by the Borrower to the
Collateral Agent and the Lenders, are unconditionally owing (and are due on the
respective dates) by the Borrower to the Collateral Agent and the Lenders,
without set-off, counterclaim, deduction, offset or defense of any kind, nature
or description whatsoever. Without limiting the generality of the foregoing, on
the Effective Date, the Existing Loan made pursuant to the Existing Financing
Agreement and outstanding on the Effective Date (immediately prior to giving
effect thereto) was continued and remained outstanding in the form of (and
automatically be deemed to constitute) a portion of the Term Loan under this
Agreement. After giving effect to the Transactions that occurred on the
Effective Date, the aggregate principal amount of the outstanding Term Loan held
by the Lenders on the Effective Date was $90,000,000. As of the Amendment No. 1
Effective Date, and before giving effect to any additional loans to be made on
the Amendment No. 1 Effective Date, the aggregate principal amount of the
outstanding Term Loan held by the Lenders is $90,000,000, as set forth in
further detail on Schedule 1.01(A) (as amended by Amendment No. 1).
(b)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, Fifth Third agrees to make an additional
portion of the Term Loan available to the Borrower on the Amendment No. 1
Effective Date, in an aggregate principal amount not to exceed the amount of
such Lender's Term Loan Commitment. After giving effect to the making of the
additional portion of the Term Loan by Fifth Third on the Amendment No. 1
Effective Date, the aggregate principal amount of the outstanding Term Loan held
by the Lenders shall be $110,000,000, as set forth in further detail on Schedule
1.01(A). Any principal amount of the Term Loan that is repaid or prepaid may not
be reborrowed."



3



--------------------------------------------------------------------------------



6.    Amendment to Section 2.02(a). Section 2.02(a) of the Financing Agreement
is hereby amended and restated in its entirety to read as follows:
"(a) The Borrower shall give the Lenders prior telephonic notice (immediately
confirmed in writing, in substantially the form of Exhibit A hereto (a "Notice
of Borrowing")), not later than 12:00 noon (New York City time) on the date
which is three (3) Business Days prior to the date of the proposed Loan (or such
shorter period as the Lenders are willing to accommodate from time to time, but
in no event later than 12:00 noon (New York City time) on the borrowing date of
the proposed Loan). Such Notice of Borrowing shall be irrevocable and shall
specify (i) the principal amount of the proposed Loan, (ii) whether the Loan is
requested to be a Reference Rate Loan or a LIBOR Rate Loan and, in the case of a
LIBOR Rate Loan, the initial Interest Period with respect thereto, (iii) the use
of the proceeds of such proposed Loan, and (iv) the proposed borrowing date,
which, with respect to the additional portion of the Term Loan to be made by
Fifth Third, must be the Amendment No. 1 Effective Date. The Lenders may act
without liability upon the basis of written, telecopied or telephonic notice
believed by the Lenders in good faith to be from the Borrower (or from any
Authorized Officer thereof designated in writing purportedly from the Borrower
to the Lenders)."
7.    Amendment to Section 2.03(a). Section 2.03(a) of the Financing Agreement
is hereby amended and restated in its entirety to read as follows:
"(a) The outstanding principal of the Term Loan shall be repayable in (i) 16
consecutive quarterly installments, on the last day of each March, June,
September and December (each a "Scheduled Repayment Date"), commencing on
December 31, 2014 and ending on September 30, 2018, each in an amount equal to
$5,500,000, and (ii) one (1) payment on the Final Maturity Date in the amount
necessary to repay in full the unpaid principal amount of the Term Loan. The
outstanding principal of the Term Loan shall be repaid in full on the Final
Maturity Date. The Borrower shall pay directly to each Lender its Pro Rata Share
of each installment of principal of the Term Loan that is payable in accordance
with this Section."
8.    Amendment to Section 2.05(c)(v). Section 2.05(c)(v) of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:
"(v)    Within five (5) Business Days after the end of any month during which
any Dividend Prepayment Event occurred, the Borrower shall (A) notify each
Lender in writing (the "Dividend Prepayment Notice") of the occurrence of all
such Dividend Prepayment Events during such prior month and the aggregate
Dividend Prepayment Amount received or issued in respect thereof and reference
this Section, (B) offer in such Dividend Prepayment Notice to prepay the
outstanding principal amount of the Term Loan in an amount equal to such
Dividend Prepayment Amount (the "Dividend Prepayment Event Offer"), and (C)
specify in such Dividend Prepayment Notice that each Lender shall have the
option, in its sole discretion, to accept all or a portion of such Dividend
Prepayment Event Offer by giving written notice to the Borrower of its election
to receive its Pro Rata Share of such Dividend Prepayment Amount within ten (10)
Business Days after its receipt of such Dividend Prepayment Notice. If such
Lender accepts the Dividend Prepayment Event Offer in accordance with this
Section 2.05(c)(v), then within three (3) Business Days of the Borrower's
receipt of such acceptance, the Borrower shall prepay such Lender's Term Loan in
an amount equal to such Lender's share of such Dividend Prepayment Amount. If
any Lender



4



--------------------------------------------------------------------------------



does not notify the Borrower of its acceptance of any Dividend Prepayment Event
Offer within ten (10) Business Days of its receipt of an applicable Dividend
Prepayment Notice, then such Lender shall be deemed to have elected, as of such
date, not to receive its share of the Dividend Prepayment Amount described in
such Dividend Prepayment Notice. To the extent any Lender does not elect to
accept a Dividend Prepayment Event Offer in accordance with this Section
2.05(c)(v), the Borrower shall not be required or permitted to offer to pay the
amount of such Lender's share of the applicable Dividend Prepayment Amount to
the other Lenders (in their capacity as Lenders under this Agreement). All
payments made pursuant to this Section 2.05(c)(v) shall be made in accordance
with Section 2.05(d)(ii)."
9.    Amendment to Section 2.06(b). Section 2.06(b) of the Financing Agreement
is hereby amended and restated in its entirety to read as follows:
"(b) Fifth Third Closing Fee. On or prior to the Amendment No. 1 Effective Date,
the Borrower shall pay to Fifth Third a non-refundable closing fee (the "Fifth
Third Closing Fee") equal to 1.50% multiplied by the amount of the additional
Term Loan made by Fifth Third on the Amendment No. 1 Effective Date, which shall
be deemed fully earned when paid."
10.    Amendment to Section 9.01. Section 9.01 of the Financing Agreement is
hereby amended by replacing the first sentence thereof in its entirety to read
as follows:
Section 9.01    Guaranty. Each Subsidiary Guarantor hereby jointly and severally
and unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrower now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of the Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding),
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrower, being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Collateral Agent and the Lenders in
enforcing any rights under the guaranty set forth in this ARTICLE IX, provided
that the Guaranteed Obligations shall exclude any Excluded Swap Obligations.
11.    Amendment to Schedule 1.01(A). Schedule 1.01(A) is hereby amended by
deleting the table setting forth the Commitments of the Lenders and substituting
the table set forth on Annex I to this Amendment therefor.
12.    Amendment to Parent Guaranty. The preamble to the Parent Guaranty is
hereby amended and restated in its entirety to read as follows:
"PARENT GUARANTY, dated December 18, 2013 (this "Guaranty"), made by Delek US
Holdings, Inc., a Delaware corporation (the "Guarantor"), in favor of Israel
Discount Bank of New York ("IDB"), Bank Hapoalim BM ("Hapoalim"), Fifth Third
Bank ("Fifth Third"; together with IDB and Hapoalim and each other lender from
time to time party to the Financing Agreement referred to below, each a "Lender"
and collectively, the "Lenders"), and Bank Hapoalim BM, in its capacity as
collateral agent for the Lenders (in such capacity, the "Collateral Agent";
together with the Lenders, each a "Secured Party" and collectively, the "Secured
Parties")."



5



--------------------------------------------------------------------------------



13.    Conditions Precedent to Effectiveness of this Amendment. This Amendment
shall become effective upon the satisfaction in full or waiver by all Lenders of
the following conditions precedent (the first date upon which all such
conditions shall have been satisfied being herein called the "Amendment
Effective Date"):
(a)    Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in the Financing Agreement and in each other Loan Document,
certificate or other writing delivered to the Collateral Agent or any Lender
pursuant hereto or thereto on or prior to the Amendment Effective Date are true
and correct on and as of the Amendment Effective Date as though made on and as
of such date (except to the extent that any such representation or warranty (or
any schedules related thereto) expressly relate to an earlier date (in which
case any such representations and warranties are true and correct on and as of
such earlier date) and (ii) no Default or Event of Default shall have occurred
and be continuing on the Amendment Effective Date or would result from this
Amendment or the other Loan Documents becoming effective in accordance with its
or their respective terms.
(b)    Delivery of Documents. The Lenders shall have received on or before the
Amendment Effective Date the following, each in form and substance satisfactory
to the Lenders and, unless indicated otherwise, dated as of the Amendment
Effective Date: this Amendment, customary officer's certificates and authorizing
resolutions for each Loan Party, opinions of counsel, certificates of good
standing, Notices of Borrowing with respect to the additional portion of the
Term Loan to be provided by Fifth Third, LIBOR Notices, mortgage amendments
and such other agreements, instruments, approvals, opinions and other documents,
each satisfactory to the Lenders in form and substance, as the Lenders may
reasonably request.
(c)    Amendment to Pledge Amendment. The Lenders shall have received an
executed amendment to the Pledge Amendment dated as of November 7, 2012, in form
and substance satisfactory to the Lenders.
(d)    Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans or
the conduct of the Loan Parties' business shall have been obtained and shall be
in full force and effect.
(e)    Fifth Third Closing Fee. The Borrower shall have paid to Fifth Third the
Fifth Third Closing Fee, as required in Section 2.06(b) of the Financing
Agreement (as amended by this Amendment).
(f)    Payment of Fees, Etc. The Borrower shall have paid on or before the date
of this Agreement all other fees, costs, expenses and taxes then payable
pursuant to Section 2.06 and Section 10.04 of the Financing Agreement.
14.    Representations and Warranties. Each Loan Party represents and warrants
to the Collateral Agent and the Lenders as follows:
(a)    Representations and Warranties. The representations and warranties
contained in the Financing Agreement and in each other Loan Document,
certificate or other writing delivered to the Collateral Agent or any Lender
pursuant to the Financing Agreement or this Amendment are true and correct on
and as of the date hereof as though made on and as of such date, except to the
extent that such representations and warranties (or any schedules related
thereto) expressly relate solely to an earlier date (in which case



6



--------------------------------------------------------------------------------



such representations and warranties are true and correct on and as of such
date), and no Default or Event of Default has occurred and is continuing.
(b)    Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, and (ii) has all requisite power and authority to execute, deliver
and perform this Amendment, and to perform each Loan Document as amended by this
Amendment or in connection herewith.
(c)    Authorization, Etc. The execution, delivery and performance by each Loan
Party of this Amendment, and the performance of the Loan Documents as amended by
this Amendment and in connection herewith, (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene any of its Governing
Documents, any material Requirement of Law or any material Contractual
Obligation binding on or otherwise affecting it or any of its properties, (iii)
do not and will not result in or require the creation of any Lien (other than
pursuant to any Loan Document) upon or with respect to any of its properties,
and (iv) do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to its operations or any of its properties.
(d)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
this Amendment, or in connection with the performance of any Loan Document as
amended by this Amendment or in connection herewith.
(e)    Enforceability of Loan Documents. Each of this Amendment and the Loan
Documents, as amended by this Amendment and in connection herewith, constitute
legal, valid and binding obligations of each Loan Party, enforceable against
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors' rights generally.
(f)    Solvency. As of the Amendment No. 1 Effective Date, after giving effect
to the transactions contemplated by this Amendment and before and after giving
effect to each Loan to be made on the Amendment Effective Date, each Loan Party
is, and the Loan Parties on a consolidated basis are, Solvent.
15.    Joinder to Financing Agreement. Fifth Third acknowledges and agrees that,
upon the making of its portion of the Term Loan to the Borrower in accordance
with this Amendment, it (a) shall become a "Lender" under, and for all purposes
of, the Financing Agreement and the other Loan Documents, (b) agrees that it
will, independently and without reliance upon the Collateral Agent or any other
Lender, based on such documents and information as it shall deem appropriate at
the time, make its own credit decisions in taking or not taking action under the
Loan Documents, (c) acknowledges and agrees to the appointment of the Collateral
Agent under the Financing Agreement; and (d) shall perform in accordance with
the terms of the Loan Documents all the obligations it is required to perform as
a Lender thereunder. All parties hereto acknowledge and agree that upon the
making of its portion of the Term Loan to the Borrower in accordance with this
Amendment, Fifth Third shall have all rights of a Lender under the Loan
Documents.



7



--------------------------------------------------------------------------------



16.    Excluded Swap Obligations.
(a)    Notwithstanding any provision of this Amendment, the Financing Agreement
or any other Loan Document, no Guaranty by any Loan Party under any Loan
Document shall include a Guaranty of any Excluded Swap Obligation, and no
Collateral provided by any Loan Party shall secure any Excluded Swap Obligation.
If any payment is made by, or any collection is realized from, any Loan Party
for which there are Excluded Swap Obligations, or from any Collateral provided
by such Loan Party, the proceeds thereof shall be applied to pay the Obligations
of such Loan Party on a ratable basis determined without giving effect to such
Excluded Swap Obligations, and each reference in this Amendment, the Financing
Agreement or any other Loan Document to the ratable application of such amounts
as among the Obligations or any specified portion of the Obligations that would
otherwise include such Excluded Swap Obligations shall be deemed so to provide.
(b)    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under Article IX and the Loan Documents in respect of Swap
Obligations. The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until its Guaranty is released. Each
Qualified ECP Guarantor intends that this Section constitute, and this Section
16 shall be deemed to constitute, a "keepwell, support, or other agreement" for
the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
17.    Continued Effectiveness of Financing Agreement. Each Credit Party hereby
(a) confirms and agrees that each Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that on and after the Amendment Effective Date
each reference in the Financing Agreement to "this Agreement", "hereunder",
"hereof" or words of like import referring to the Financing Agreement, and each
reference in any other Loan Document to "the Financing Agreement", "thereto",
"thereof", "thereunder" or words of like import referring to the Financing
Agreement, shall mean and be a reference to the Financing Agreement as amended
by this Amendment, and (b) confirms and agrees that to the extent that any such
Loan Document purports to assign or pledge to the Collateral Agent or any
Lender, or to grant to the Collateral Agent or any Lender a Lien on any
collateral as security for the Obligations of such Loan Party from time to time
existing in respect of the Financing Agreement and the Loan Documents, such
pledge, assignment and/or grant of a Lien is hereby ratified and confirmed in
all respects.
18.    Miscellaneous.
(a)    This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telefacsimile or electronic mail transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.
(b)    Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
(c)    This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.



8



--------------------------------------------------------------------------------



(d)    Each Loan Party hereby acknowledges and agrees that (x) this Amendment
constitutes a "Loan Document" under the Financing Agreement and (y) the
additional Term Loan to be made by Fifth Third on the Amendment Effective Date
shall be the "Incremental Loan" as such term is defined in the Financing
Agreement (as in effect as of the date hereof). Accordingly, it shall be an
Event of Default under the Financing Agreement if (i) any representation or
warranty made by a Loan Party under or in connection with this Amendment shall
have been untrue, false or misleading in any material respect when made, or (ii)
a Loan Party shall fail to perform or observe any term, covenant or agreement
contained in this Amendment. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Collateral Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents, except as expressly
provided herein.
(e)    This Amendment, together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.
(f)    The Borrower agrees to pay on demand all costs and expenses of the
Lenders in connection with the preparation, execution and delivery of this
Amendment and the other related agreements, instruments and documents.
(g)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE REVISIONS
CONTEMPLATED HEREIN.
[Remainder of Page Left Intentionally Blank]



9



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
BORROWER:
LION OIL COMPANY
By: /s/ Andrew L. Schwarcz______________________
Name: Andrew L. Schwarcz
Title: Vice President and Assistant Secretary
By: /s/ Danny C. Norris ______________________
Name: Danny C. Norris
Title: Vice President and Chief Accounting Officer































 
AMENDMENT NO. 1 TO
AMENDED AND RESTATED
FINANCING AGREEMENT
and
AMENDED AND RESTATED
PARENT GUARANTY
 




--------------------------------------------------------------------------------



GUARANTORS:
J. CHRISTY CONSTRUCTION CO., INC.
By: /s/ Andrew L. Schwarcz______________________
Name: Andrew L. Schwarcz
Title: Vice President and Assistant Secretary
By: /s/ Danny C. Norris ______________________
Name: Danny C. Norris
Title: Vice President and Chief Accounting Officer



LION OIL TRADING & TRANSPORTATION, LLC
By: /s/ Andrew L. Schwarcz______________________
Name: Andrew L. Schwarcz
Title: Vice President and Assistant Secretary
By: /s/ Danny C. Norris ______________________
Name: Danny C. Norris
Title: Vice President and Chief Accounting Officer

 
AMENDMENT NO. 1 TO
AMENDED AND RESTATED
FINANCING AGREEMENT
and
AMENDED AND RESTATED
PARENT GUARANTY
 




--------------------------------------------------------------------------------





PARENT:
DELEK US HOLDINGS, INC.
By: /s/ Andrew L. Schwarcz______________________
Name: Andrew L. Schwarcz
Title: Vice President and Assistant Secretary
By: /s/ Danny C. Norris ______________________
Name: Danny C. Norris
Title: Vice President and Chief Accounting Officer

 
AMENDMENT NO. 1 TO
AMENDED AND RESTATED
FINANCING AGREEMENT
and
AMENDED AND RESTATED
PARENT GUARANTY
 




--------------------------------------------------------------------------------





BANK HAPOALIM B.M., as Collateral Agent and as a Lender
By: /s/ David Fishler______________________
Name: David Fishler
Title: Senior Vice President Commercial Real Estate
By: /s/ Ilana Druyan ______________________
Name: Ilana Druyan
Title: Vice President Commercial Real Estate

























 
AMENDMENT NO. 1 TO
AMENDED AND RESTATED
FINANCING AGREEMENT
and
AMENDED AND RESTATED
PARENT GUARANTY
 




--------------------------------------------------------------------------------



ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender
By: /s/ Ilya Feplitsky______________________
Name: Ilya Feplitsky
Title: AVP
By: /s/ Mali Golan ______________________
Name: Mali Golan
Title: First Vice President







 
AMENDMENT NO. 1 TO
AMENDED AND RESTATED
FINANCING AGREEMENT
and
AMENDED AND RESTATED
PARENT GUARANTY
 




--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Lender
By: /s/ Lisa R. Cook______________________
Name: Lisa R. Cook
Title: Vice President







 
AMENDMENT NO. 1 TO
AMENDED AND RESTATED
FINANCING AGREEMENT
and
AMENDED AND RESTATED
PARENT GUARANTY
 




--------------------------------------------------------------------------------




Schedule 1.01(A)


Lender's Loans and Commitments as of the Amendment No. 1 Effective Date


Lender
Address for Notices
Amount of Existing Loan on the Amendment No. 1 Effective Date
Amount of additional Term Loan Commitment
Total amount of Loan after giving effect to the additional Term Loan
Pro Rata Share after giving effect to the additional Term Loan


Bank Hapoalim B.M.


1177 Avenue of the Americas
New York, NY 10036
Attn: Yael Weinstock
Fax: 212-782-2171


$50,000,000.00




$0.00




$50,000,000.00


45.4545
%
Israel Discount Bank of New York
511 Fifth Avenue
New York NY 10017
Attn: Roy Nachimzon
Fax: 212-551-8259


$40,000,000.00




$0.00




$40,000,000.00


36.3636
%
Fifth Third Bank
424 Church Street
Suite 600
Nashville, TN 37219
Attn: Lisa Cook
Fax: 615-687-3089


$0.00




$20,000,000.00




$20,000,000.00


18.1818
%
 
TOTALS:


$90,000,000.00




$20,000,000.00




$110,000,000.00


100.0000
%






 
 
 


